Citation Nr: 1412460	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for fracture, left angle, right mandible, nondisplaced, currently rated as 10 percent disabling prior to January 26, 2010, and rated as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2010; a statement of the case was issued in May 2011; and a substantive appeal was received in May 2011.

In May 2011, the Veteran requested to testify at a Board hearing.  However, he withdrew that request by way of a December 2011 correspondence.   

In January 2010, the Board issued a decision in which it granted a 10 percent rating for the Veteran's fracture, left angle, right mandible, nondisplaced.  It also denied a claim of service connection for headaches, to include as secondary to the fractured mandible.  In a February 2011 correspondence, he continued to argue the merits of his service connection claim for headaches.  The Board construes this as an application to reopen the claim.  The issue of whether new and material evidence has been received to reopen a claim for service connection for headaches has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2011, the Veteran submitted an Authorization and Consent Form in which he authorized the release of records from Dr. Phillip Simpson and Dr. Matthew Christopher, both of whom had treated the Veteran for his jaw disability.  It does not appear that any efforts have been made to retrieve records from these doctors.  The Board recognizes that the Veteran failed to provide addresses for these doctors.  However, Dr. Christopher submitted a May 2010 correspondence that included his phone number and email address.

The Board finds that the RO should make efforts to obtain records from Dr. Phillip Simpson and Dr. Matthew Christopher.  Since the Authorization and Consent Form has expired, this would entail sending the Veteran additional forms. 

Moreover, the Board notes that the last VA examination to evaluate the severity of the disability on appeal was conducted in July 2011, almost 3 years ago.  The file does not contain treatment reports dated later than October 2011.  Therefore, the Board cannot conclude that the record presently demonstrates the current level of severity of the mandible fracture and a new examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran Authorization and Consent forms to the Veteran so that it can make efforts to obtain medical records from Dr. Phillip Simpson and Dr. Matthew Christopher, and other private treatment facilities that the Veteran should name.  Efforts to retrieve these records should be documented.  

2.  Arrange for a VA examination to determine the current level of severity of the service-connected mandible fracture.  The examiner should measure and note the inter-incisal range, in millimeters, as well as the range of lateral excursion.  The examiner should further comment as to whether there is nonunion of the mandible and if so, whether it is moderate or severe.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



